Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 11 January 2019.  Claims 1-8 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 January 2019 and 18 February 2020 was filed along with and after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of copending Application No. 16/316119 (USPG Pub No. 20210357430). Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the following:

Claim #1 of this Application
Claim #1 of Application #16/316119
1. A processing system comprising a first processing device and a second processing device, wherein
1. A processing system comprising a first processing device and a second processing device, wherein
(a) the first processing device

obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment,
(a) the first processing device
 
obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment,
divides the plurality of users into first clusters according to the obtained first characteristics information, and
divides the plurality of users into first clusters according to the obtained first characteristics information, and
transmits, to the second processing device, representation information representing characteristics of users belonging to each of the first clusters using a centroid vector based on the first characteristics information of the cluster; and
transmits, to the second processing device, belonging information indicating which of the first clusters each of the plurality of users belongs to; and
(b) the second processing device

obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment, and
(b) the second processing device

obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment, and 
divides the plurality of users into second clusters according to the transmitted representation information and the obtained second characteristics information.
divides the plurality of users into second clusters according to the transmitted belonging information and the obtained second characteristics information.


The claim language between the two co-pending applications differ by the terms, “representation information” and “belonging information”, found at least within the “transmits” limitation of Independent Claim 1 of both co-pending applications.  The “transmits...” limitation of this present Application #16/317072 further defines the “representation information” as “...characteristics of users belonging to each of the first using a centroid vector based on the first characteristics information of the cluster”, as opposed to the “transmits...” limitation of Application #16/316119, which further defines “belonging information” as “...indicating which of the first clusters each of the plurality of users belongs to”, which is not sufficient to render the claimsets patently distinct. The dependent claims between the two co-pending applications have been similarly analyzed and rejected.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to a software per se.

Claim 7 recites “a program for causing a computer to function as...a receiver...an obtainer...and a divider”.  The claimed invention is directed towards non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed components of “a program”, “a receiver”, “an obtainer”, and “a divider” would all be interpreted by one skilled in the art as pure software or software per se. Thus, the claims lack the necessary physical 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhara et al (USPG Pub No. 20160071129A1; Ohhara hereinafter) in view of Fordyce, III et al (USPG Pub No. 20110093327A1; Fordyce hereinafter). 
As for Claim 1, Ohhara teaches, A processing system comprising a first processing device and a second processing device, wherein
(a) the first processing device obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment (see Fig. 11; see pp. [0042], [0065]; e.g., The reference of Ohhara provides an information processing system utilizing at least a first and second electronic device {i.e. pp. [0024]}, where, according to at least paragraph [0042], a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors which are similar to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another.  Information is generated indicating the formed groups and users belonging to their respective groups.  Information pertaining to user actions and behaviors, such as “purchase/rental history information” {i.e. pp. [0032]; considered equivalent to Applicant’s “first characteristics information”}, can be obtained by at least a “purchase/rental history obtaining unit”, where information is used and corresponds to each user {i.e. pp. [0037-0039]}), 
divides the plurality of users into first clusters according to the obtained first characteristics information (see pp. [0040-0042]; e.g., the reference of Ohhara teaches 
(b) the second processing device obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment (see pp. [0027-0029], [0074-0075]; e.g., an example is provided at least the reference of Ohhara which discusses the receiving of information {i.e. information associating ID information of a “rewards card”/”membership card”} pertaining to user purchases, which is transmitted between at least a “...purchase/rental management device 300 installed in the store where the purchase has been made to the database management system 200”, involving a first and second processing device.  Second characteristics information, as described by Applicant, is considered equivalent to Ohhara teaching of registered information such as “user ID”, “member number” or the like.  Use of at least a “second processing device”, such as “information provision device”, “sales/rental management device” or “database management system”, can be indicative of a second environment corresponding to the obtained second characteristics information {i.e. “operation/activation history” in association with identification information” retained within the “database management system”}.  As stated within previously cited paragraphs [0039-0040], the reference of Ohhara teaches that obtained 
The reference of Ohhara does not appear to explicitly recite the limitations which, “transmits, to the second processing device, representation information representing characteristics of users belonging to each of the first clusters using a centroid vector based on the first characteristics information of the cluster”, and “divides the plurality of users into second clusters according to the transmitted representation information and the obtained second characteristics information”.
The reference of Fordyce teaches the limitations which, 
“transmits, to the second processing device, representation information representing characteristics of users belonging to each of the first clusters using a centroid vector based on the first characteristics information of the cluster” (see Fig. 13; see pp. [0252], [0257] & [0310-0313]; e.g., the reference of Fordyce serves as an enhancement to the teachings of Ohhara by providing user tracking and the processing of transaction data.  Paragraphs [0252] & [0257] provide teachings discussing the mapping of user identifiers to account identifiers, where one or more of a computing device receives “first user data” {i.e. considered equivalent to Applicant’s “representation information representing characteristics of users”} associated with “first user identifiers” used by at least a “first user tracker” and/or “second user tracker” A set of cluster IDs (e.g., 343) can be used to summarize (335) the spending behavior of the entity represented by the entity ID (322), based on the typical spending behavior of the respective clusters...Thus, the set of cluster IDs corresponding to the set of cluster solutions provides a hierarchical identification of an entity among clusters of different levels of resolution. The spending behavior of the clusters is represented by the cluster definitions (333), such as the parameters (e.g., variable values) that define the centroids of the clusters.” Paragraphs [0310-0313] teach of the studying of the behaviors and characteristics of clusters in order to identify a type of representative entity found in each of a plurality of clusters, where each cluster is named based on the type of representative entities, such as an “aggregated spending profile”.  Earlier text of provide teachings of  the functionality of a “transaction handler” or “profile generator”, where the 
“divides the plurality of users into second clusters according to the transmitted representation information and the obtained second characteristics information” (see pp. [0265], [0301-0304]; e.g., the cited paragraph [0265] teaches of one or more of the computing devices generating a profile using transaction data of the one or more users based on “cluster definitions” and “factor definitions”, with the “cluster definitions” and “factor definitions” being based on transaction data of a plurality of users, such as transaction records recorded by the “transaction handler”.  As stated at least within the cited paragraph [0304], more than one set of cluster definitions is generated from cluster analysis, generating different sets of cluster solutions corresponding to different numbers of identified clusters.  An example is presented where, “...two cluster solutions are obtained; one of the cluster solutions has 17 clusters, which classify the entities in a relatively coarse manner; and the other cluster solution has 55 clusters, which classify the entities in a relative fine manner”, providing an example of the dividing of a plurality of users into at least a second set of clusters, as, “...A cardholder can be identified by the spending behavior of one of the 17 clusters and one of the 55 clusters in which the cardholder is located”, thus, providing a hierarchical identification of an entity among clusters of different levels of resolution through the set of corresponding cluster IDs.   Cluster definitions and factor definitions, as taught by Fordyce, are considered equivalent to Applicant’s teachings of “obtained second characteristics information”, as they are dependent upon for the classification and clustering of at least user transaction data).
The combined references of Ohhara and Fordyce are considered analogous art for being within the same field of endeavor, which is information processing systems and user tracking relating to the processing of transaction data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the clustering of user transaction data using centroids, as taught by Fordyce, with the method of Ohhara, in order to identify like groups of individuals who may respond favorably to particular types of benefits, such as coupons and statement credits (Fordyce; [0360])

As for Claim 2, Ohhara teaches, wherein the second processing device divides the plurality of users into the second clusters according to integration vectors obtained by concatenating, for each user, the obtained second characteristics information and vectors relating to the transmitted representation information (see pp. [0039-0040]; e.g., the reference of Ohhara teaches that obtained “purchase/rental history information” and “operation/activation history information” may be integrated {i.e. considered equivalent to Applicant’s “concatenating”} as their respective obtaining units have been integrated 

As for Claim 5, Ohhara teaches, A processing device comprising:
...first characteristics information indicating a characteristic of each of a plurality of users in a first environment (see Fig. 11; see pp. [0042], [0065]; e.g., The reference of Ohhara provides an information processing system utilizing at least a first and second electronic device {i.e. pp. [0024]}, where, according to at least paragraph [0042], a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors which are similar to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another.  Information is generated indicating the formed groups and users belonging to their respective groups.  Information pertaining to user actions and behaviors, such as ”purchase/rental history information” {i.e. pp. [0032]; considered equivalent to Applicant’s “first characteristics information”}, can be obtained by at least a “purchase/rental history obtaining unit”, where information is used and corresponds to each user {i.e. pp. [0037-0039]}), 
the plurality of users being divided into the first clusters according to the first characteristics information (see pp. [0040-0042]; e.g., the reference of Ohhara teaches of utilizing at least a “classification processing unit” that “groups users for which 
an obtainer that obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment ()(see pp. [0027-0029], [0074-0075]; e.g., an example is provided at least the reference of Ohhara which discusses the receiving of information {i.e. information associating ID information of a “rewards card”/”membership card”} pertaining to user purchases, which is transmitted between at least a “...purchase/rental management device 300 installed in the store where the purchase has been made to the database management system 200”, involving a first and second processing device.  Second characteristics information, as described by Applicant, is considered equivalent to Ohhara teaching of registered information such as “user ID”, “member number” or the like.  Use of at least a “second processing device”, such as “information provision device”, “sales/rental management device” or “database management system”, can be indicative of a second environment corresponding to the obtained second characteristics information {i.e. “operation/activation history” in association with identification information” retained within the “database management system”}.  As stated within previously cited paragraphs [0039-0040], the reference of Ohhara teaches that obtained “purchase/rental history information” and “operation/activation history information” may 
The reference of Ohhara does not appear to explicitly recite the limitations of, “a receiver that receives, from another processing device, representation information representing characteristics of users belonging to each of first clusters using a centroid vector based on first characteristics information of the cluster” and “a divider that divides the plurality of users into second clusters according to the received representation information and the obtained second characteristics information”.
Fordyce teaches, “a receiver that receives, from another processing device, representation information representing characteristics of users belonging to each of first clusters using a centroid vector based on first characteristics information of the cluster” (see Fig. 13; see pp. [0252], [0257] & [0310-0313]; e.g., the reference of Fordyce serves as an enhancement to the teachings of Ohhara by providing user tracking and the processing of transaction data.  Paragraphs [0252] & [0257] provide teachings discussing the mapping of user identifiers to account identifiers, where one or more of a computing device receives “first user data” {i.e. considered equivalent to Applicant’s “representation information representing characteristics of users”} associated with “first user identifiers” used by at least a “first user tracker” and/or “second user tracker” component to track “first online activities of users”, and receives “second user data” associated with “second online activities” of respective “first account A set of cluster IDs (e.g., 343) can be used to summarize (335) the spending behavior of the entity represented by the entity ID (322), based on the typical spending behavior of the respective clusters...Thus, the set of cluster IDs corresponding to the set of cluster solutions provides a hierarchical identification of an entity among clusters of different levels of resolution. The spending behavior of the clusters is represented by the cluster definitions (333), such as the parameters (e.g., variable values) that define the centroids of the clusters.” Paragraphs [0310-0313] teach of the studying of the behaviors and characteristics of clusters in order to identify a type of representative entity found in each of a plurality of clusters, where each cluster is named based on the type of representative entities, such as an “aggregated spending profile”.  Earlier text of provide teachings of  the functionality of a “transaction handler” or “profile generator”, where the “transaction handler”/”profile generator” receives queries from at least an “advertisement selector” {i.e. search engine, a publisher, an advertiser, an ad network, 
“a divider that divides the plurality of users into second clusters according to the received representation information and the obtained second characteristics information” (see pp. [0265], [0301-0304]; e.g., the cited paragraph [0265] teaches of one or more of the computing devices generating a profile using transaction data of the one or more users based on “cluster definitions” and “factor definitions”, with the “cluster definitions” and “factor definitions” being based on transaction data of a plurality of users, such as transaction records recorded by the “transaction handler”.  As stated at least within the cited paragraph [0304], more than one set of cluster definitions is generated from cluster analysis, generating different sets of cluster solutions corresponding to different numbers of identified clusters.  An example is presented where, “...two cluster solutions are obtained; one of the cluster solutions has 17 clusters, which classify the entities in a relatively coarse manner; and the other cluster solution has 55 clusters, which classify the entities in a relative fine manner”, providing an example of the dividing of a plurality of users into at least a second set of clusters, as, “...A cardholder can be identified by the spending behavior of one of the 17 clusters and one of the 55 clusters in which the cardholder is located”, thus, providing a hierarchical identification of an entity among clusters of different levels of resolution through the set of corresponding cluster IDs.   Cluster definitions and factor definitions, 
The combined references of Ohhara and Fordyce are considered analogous art for being within the same field of endeavor, which is information processing systems and user tracking relating to the processing of transaction data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the clustering of user transaction data using centroids, as taught by Fordyce, with the method of Ohhara, in order to identify like groups of individuals who may respond favorably to particular types of benefits, such as coupons and statement credits (Fordyce; [0360])

Claim 6 amounts to a processing method comprising instructions that, when executed by one or more processors, performs the instructions of the system of Claim 1.  Accordingly, Claim 6 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Ohhara; see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).

Claim 7 amounts to a program comprising instructions that, when executed by one or more processors, performs the instructions performed by the processing device see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).

As for Claim 8, Ohhara teaches, A non-transitory computer-readable information storage medium storing the program according to claim 7 (see paragraph [0033-0035]; e.g., utilizing storage devices, including an HDD, a flash memory, a ROM, and the like).


Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhara et al (USPG Pub No. 20160071129A1; Ohhara hereinafter) in view of Fordyce, III et al (USPG Pub No. 20110093327A1; Fordyce hereinafter) further in view of Herman et al (USPG Pub No. 20170098181A1; Herman hereinafter). 

As for Claim 3, Ohhara provides an information processing system employing clustering processes that generate feature vectors showing similarity to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another, and Fordyce provides .

Ohhara and Fordyce not appear to recite the limitation of, “wherein the second processing device divides the plurality of users into the second clusters by finding, for each user, a linear sum of corresponding elements of the obtained second characteristics information and vectors relating to the transmitted representation information”.
Herman teaches, “wherein the second processing device divides the plurality of users into the second clusters by finding, for each user, a linear sum of corresponding elements of the obtained second characteristics information and vectors relating to the transmitted representation information” (Fig. 9; see pp. [0031-0035], [0105-0107]; e.g., the reference of Herman serves as an enhancement to the teachings of Ohhara and Fordyce, and provides for the utilization of a “weighted linear sum” for attributes/characteristics/parameters when prioritizing “objectives” according to their importance, as an optimal patrol assignment schedule is being generated for assigning officers to regions, thus, dividing a plurality of users/officers based on one or more 
The combined references of Ohhara, Fordyce, and Herman are considered analogous art for being within the same field of endeavor, which is information processing systems such as dynamically generating and updating patrol schedules based on historic data and other information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least a “linear sum” for the grouping/clustering of information, as taught by Herman, with the methods of Fordyce and Ohhara, because what is needed is a means for analyzing vast amounts of data very quickly and 
As for Claim 4, Ohhara teaches, wherein
	the representation information includes a degree of similarity between a centroid based on the first characteristics information of a cluster to which the user belongs and the first characteristics information obtained for the user (see Fig. 11; see pp. [0042], [0065]; e.g., According to paragraph [0042], a “classification processing unit” groups users for which it is determined in a clustering process that feature vectors are similar to one another into some types having similar life patterns, where groups of users are formed which respectively correspond to feature vectors similar to one another.  Information is generated that indicates the formed groups and users belonging to their respective groups.  Paragraph [0065] explicitly recites the utilization of at least a calculated “degree” that one or more generated vectors are analogous {i.e. similar} to each attribute stored in a memory/storage device, where an “attribute information generation unit 155” identifies an attribute vector for which the calculated index value indicates the highest analogous degree, and determines attribute information that corresponds to the identified attribute vector to be attribute information about the user, reading on Applicant’s claimed limitation.  FIG. 11 is a diagram illustrating an example of the content of feature vectors generated by a classification processing unit 150 that performs a plurality of clustering processes on data used as feature vectors in order to 
	Ohhara and Fordyce not appear to recite the limitation of, “the second processing device changes coefficients for the linear sum according to degrees of similarity relating to the transmitted representation information”.
Herman teaches that, “the second processing device changes coefficients for the linear sum according to degrees of similarity relating to the transmitted representation information” (Fig. 9; see pp. [0031-0035], [0105-0107]; e.g., illustrated within Figure 9 and discussed within corresponding paragraphs [0142-0144] & [0146], the reference of Herman teaches of the utilization of at least a first and second user device connected by a network, permitting the exchange of information between various components for the production of patrol schedules which divide patrol officers into multiple “regions” {i.e. clusters} according to various constraints received and applied at least a “demand modeler” of the system. Herman provides for the utilization of a “weighted linear sum” for attributes/characteristics/parameters when prioritizing “objectives” according to their importance, as an optimal patrol assignment schedule is being generated for assigning officers to regions, thus, dividing a plurality of users/officers based on one or more objectives that need to be optimized.  According to earlier text of paragraphs [0031-0035] and [0053], Herman discusses the receiving of data, such as “historic demand event data”, “correlative data/additional data”, and/or location data, as input in order to provide for the automatic weighting of this data for emphasizing/deemphasizing data within at least an “incident-database” based on time, 
The combined references of Ohhara, Fordyce, and Herman are considered analogous art for being within the same field of endeavor, which is information processing systems such as dynamically generating and updating patrol schedules based on historic data and other information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least a “linear sum” for the grouping/clustering of information, as taught by Herman, with the methods of Fordyce and Ohhara, because what is needed is a means for analyzing vast amounts of data very quickly and prescribing optimal patrol plans to maximize the utility of available resources. (Herman; [0007])

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Pattabiraman et al (USPG Pub No. 20170193568A1) teaches systems and methods for automatically generating remarketing lists.  
**Bell et al (USPG Pub No. 20140274022A1) teaches an apparatus, system, and method for analyzing movements of target entities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156


								1/4/2021